IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              December 10, 2008
                               No. 08-10343
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee
v.

LEROY JOSEPH DOUCETTE

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 4:00-CR-178-2


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
     Leroy Joseph Doucette, federal prisoner # 25776-177, pleaded guilty to
possession with intent to distribute more than 50 grams of crack cocaine in
violation of 21 U.S.C. § 841. He was held accountable for 149.8 grams of crack
cocaine and 2.64 grams of marijuana. Under the November 1, 2000, edition of
the Sentencing Guidelines, Doucette had a base offense level (BOL) of 32, and
he was ultimately subject to a guidelines imprisonment range of 135 to 168
months.    In February 2001, Doucette was sentenced to 135 months of
imprisonment.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-10343

      In March 2008, Doucette filed a motion to modify his sentence under 18
U.S.C. § 3582(c)(2), arguing that he was entitled to have his sentence reduced
based on Amendment 706 to the Sentencing Guidelines, which applied
retroactively to offenses involving crack cocaine. The district court found that
Doucette did not meet the criteria for a reduction under § 3582(c) and U.S.S.G.
§ 1B1.10 because Doucette would not have had a lower BOL had Amendment
706 been in effect at the time of his sentencing. Accordingly, the district court
denied Doucette’s § 3582(c)(2) motion.          Doucette filed a motion for
reconsideration, which the district court denied. On appeal, Doucette reiterates
his contention that under Amendment 706 he would have received a lower BOL
and, thus, a lower guidelines sentencing range.
      On May 21, 2008, after Doucette filed his appeal, the district court sua
sponte reconsidered its denial of Doucette’s motion. In light of Amendment 715
to the Sentencing Guidelines, the district court granted Doucette relief and
reduced his imprisonment term to the statutorily mandated minimum of 120
months. As the district court itself has now granted the relief Doucette sought
from this court, Doucette’s appeal is moot. See United States v. Clark, 193 F.3d
845, 847-48 (5th Cir. 1999).
      APPEAL DISMISSED.




                                       2